                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:18-CR-452-1-FL

    UNITED STATES OF AMERICA,            )
                                         )
                                         )
                    v.                   )   UNITED STATES’ RESPONSE TO
                                         )   DEFENDANT’S RENEWED MOTION
                                         )   TO SUPPRESS EVIDENCE AND
LEONID ISAAKOVICH TEYF,                  )   RELEASE PROPERTY
    Defendant.                           )

        The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby responds in opposition to defendant’s

renewed motion to suppress evidence and release seized assets, and states unto the

Court the defendant’s renewed motion to suppress evidence and release properties

should be denied.

                  I. STATEMENT OF THE FACTS AND ISSUES

        On November 8, 2018, the grand jury returned a 29-count indictment against

defendant and others, specifically and relevant to the instant motion, charging

defendant with involvement in a spending money laundering conspiracy in violation

of 18 U.S.C. § 1956(h) and 19 substantive counts of spending money laundering in

violation of 18 U.S.C. § 1957.

        On December 5, 2018, the government filed applications for eight (8) seizure

warrants pursuant to 18 U.S.C. §§ 981 and 982. 1 The resulting warrants allowed

seizure of four (4) vehicles and 23 accounts at four different financial institutions. 2



1 See 5:18-MJ-2082, 5:18-MJ-2083, 5:18-MJ-2084, 5:18-MJ-2085, 5:18-MJ-2086,
5:18-MJ-2088, 5:18-MJ-2089, 5:18-MJ-2090.
2 One of the four vehicles was never located (5:18-MJ-2082) and 4 of the accounts

had been closed prior to execution of the approved warrants. Two of these
                                             1
       Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 1 of 10
On December 6, 2018, a superseding indictment was returned by the grand jury.

That superseding indictment alleged the defendant also violated 8 U.S.C. § 1324 by

engaging in a conspiracy to harbor illegal aliens, and it added four substantive

counts of spending money laundering against defendant relating to the purchase of

three of the vehicles to be seized pursuant to the warrant issued the day previous,

and for the purchase of $2,600,000 in artwork. D.E. 20. On December 6, 2018, law

enforcement conducted searches of the main home of defendant and co-defendant

Tayana Teyf, of a townhome owned by defendant, of vehicles and of the belongings

of co-conspirators. Numerous firearms, approximately $100,000 in U.S. currency,

jewelry, valued at approximately $333,272, and artwork with an estimated value of

$560,000 were seized.

       On January 11, 2019, a ninth application for a seizure warrant was filed,

seeking seizure of an additional account at one of the four previously identified

financial institutions. It also sought authority to seize an account listed on a

previous warrant that the bank had been unable to effectuate. 3 A tenth application

for a seizure warrant was filed that same day, and a seizure warrant was obtained

for three accounts located in defendant Tatyana Teyf’s name at a fifth financial

institution. 4

       On February 6, 2019, a second superseding indictment was returned by the

grand jury, adding five (5) substantive spending money laundering counts, two (2)

against defendant, in violation of 18 U.S.C. § 1957. D.E. 127. A seizure warrant



accounts were from the warrant in 5:18-MJ-2088, and two from the warrant in
5:18-MJ-2090.
3 5:19-MJ-1054
4 5:19-MJ-1053.

                                        2
      Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 2 of 10
was obtained for a bank account opened by defendant Tatyana Teyf in January

2019. 5

          Upon information and belief, defendant had an interest in at least nine of the

various bank accounts seized by warrant.

          On March 15, 2019, the defendant moved the court to suppress evidence and

release his seized assets. Summarized, the defendant’s motion argued:

           1. Allegations which challenge the sufficiency of probable cause
              underlying the various seizures;

           2. Allegations of false and misleading statements contained in
              the affidavits in support of the warrants;

           3. Allegations that the government exceeded the scope of the
              search warrant of the home at 6510 New Market Way by
              seizing jewelry;

           4. Allegations that the seized assets included assets untainted
              by the alleged criminal acts; and

          The government responded that it had probable cause for the seizure of each

and every item taken; the affidavits for such search and seizures were executed in

good faith and free from the types of false and misleading statements which detract

from probable cause; and the government did not need a warrant for the seizure of

the jewelry.

          On April 24, 2019, United States Magistrate Judge Robert Numbers held a

hearing regarding the motion to suppress.            On May 8, 2019, he issued a

memorandum and recommendation to deny defendant Teyf’s motion (D.E. 247), and

in light of a request for Teyf’s then-counsel to withdraw, this Court stayed the

decision on the motion to suppress (See docket of May 30, 2019). Objections to the



5   5:19-MJ-1243.
                                             3
       Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 3 of 10
M & R were filed by defendant on September 6, 2019, and the government filed its

response on September 19, 2019. D.E. 330 and 337. This Court denied the motion

to suppress on November 7, 2019. D.E. 344.

      The defendant now alleges he has found “new” evidence of the government’s

failure to disclose, either intentionally or with reckless disregard, material

information omitted from the various affidavits filed in the case. The defendant

provides a portion of a recording he had transcribed, and alleges that at a time in

February 2017, a witness now used by the government in establishing the specified

unlawful activity underpinning the money laundering charges against the

defendant, told another man, then a CHS for the government, that he had no

knowledge of money laundering by Teyf.        While the government agrees the

recording is authentic, it is not new evidence and the particular statement was not

known to the agent at the time of the affidavit, but more importantly, it in no way

negates probable cause.

                                 II. ARGUMENT

         A. The evidence is not new.

      The recording at issue was turned over to defense in January 2019. Bates-

stamped A000114-R. 6 Attached to it was the report by the CHS who had recorded

the conversation.    Bates-stamp A000114-116.       Contrary to the defendant’s

assertions, the government transcribed the very sentences relied upon by defense

now, and provided it to the defendant on March 8, 2019. Bates-stamp A000114-T6.

This disclosure was one week prior to the filing of the motion to suppress, and


6
 Reference to the Bates-stamp of the actual documents and things herein is made
for defendant’s use and reference, and are not attached to this filing.
                                        4
     Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 4 of 10
ultimately eight months prior to the Court’s decision on the motion. Bates-stamp

A000114-T6. This same transcript was disclosed to current defense counsel on July

26, 2019, six weeks before objections were filed to the M&R. The Government has

surpassed its discovery obligations in this regard and while it may have been newly

discovered by the defendant, it was fulsomely disclosed months before defendant’s

motion.

      2. The recording is insufficient to challenge the affidavits.

      “Where the defendant makes a substantial preliminary showing that a false

statement knowingly and intentionally, or with reckless disregard for the truth, was

included by the affiant in the warrant affidavit, and if the allegedly false statement

is necessary to the finding of probable cause,” a hearing is warranted.    Franks v.

Delaware, 438 U.S. 154, 155–56 (1978). “[T]he defendant must provide facts—not

mere conclusory allegations—indicating that the officer subjectively acted with

intent to mislead, or with reckless disregard for whether the statements would

mislead, the magistrate. United States v. Moody, 931 F.3d 366, 370-71 (4th Cir.

2019) (citing United States v. Colkley, 899 F.2d 297, 301 (4th Cir. 1990)).

“Allegations of negligence or innocent mistake are insufficient.” Herring v. United

States, 555 U.S. 135, 145 (2009) (quoting Franks, 438 U.S. at 171).

      A defendant must also “establish that the false statement or omission was

material, meaning that its inclusion or exclusion is ‘necessary to the finding of

probable cause.’” D.E. 344 at 11, quoting Moody, 931 F.3d at 371 (internal citations

omitted); citing United States v. Wharton, 840 F.3d 163, 168 (4th Cir. 2016). “To

determine materiality, a court must ‘excise the offending inaccuracies and insert

the facts recklessly omitted, and then determine whether or not the ‘corrected’
                                          5
     Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 5 of 10
warrant affidavit would establish probable cause.’” Miller v. Prince George’s Cty.,

MD, 475 F.3d 621, 628 (4th Cir. 2007) (quoting Wilson v. Russo, 212 F.3d 781, 789

(3d Cir. 2000). “The burden of making the necessary showing” to be entitled to a

Franks hearing “is thus a heavy one to bear.” United States v. Tate, 524 F.3d 449,

454 (4th Cir. 2008). D.E. 344 at 11.

      Here, the defendant makes two incorrect assertions to support their position

that the omission of the referenced statement was intentional or reckless: 1) law

enforcement “knew” this recording existed, because it was made by a CHS with

whom they were working, and 2) because they did not have it transcribed. D.E. 370

at 8. Taking them in reverse order, as shown above, defendant is incorrect because

the recording was transcribed and provided to defense before the motion to suppress

was originally filed. .

      Similarly, the defendant’s first assertion is also incorrect. The recording was

not transcribed until late February of 2019, several months after the affidavits were

filed. Bates-stamp A000114-T1. This is consistent with the disclosure in discovery

originally only of the recording and the source reporting.   Upon information and

belief, the affiant does not speak Russian, and he relied upon the CHS report,

documented at Bates-stamp A000114-116, as a summary of that conversation. In

that report to the FBI agents, the CHS said that the witness had told him he was

afraid of returning to Russia, because Teyf knows people there who could hurt him.

The witness admitted to illegal conduct here in the United States, and expressed

the desire to straighten that out.     Bates-stamp A000116. There is no showing,

circumstantial or otherwise, that the affiant knew of a contradictory statement by

the witness at the time he wrote the affidavit of the witness’ involvement in
                                          6
      Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 6 of 10
transporting funds for Teyf.

      Moreover, by the time the affiant wrote the affidavit, it was clear the

statement was made out of fear of the unknown allegiances the CHS had. That is,

the witness did not know the CHS was a CHS, and could have very well been a

confidant of Teyf’s sent to find out what the witness knew. The context of the

conversation between the CHS and this witness, in February 2017 and several

months before law enforcement ever approached the witness directly, was not a

confidential conversation between two co-operators. This was a probe by one CHS

for more information of a witness who appeared extremely reluctant to trust anyone.

The transcript shows he stayed silent in response to several comments and inquiries

the CHS made about Teyf’s criminal acts. The witness in turn expressed significant

fear of Teyf such that the witness will not return to his homeland or family there,

and he readily admitted his own criminal conduct here in regard to working while

on a guest visa and failing to pay income taxes. At other points in the conversation,

the witness clarifies he does not know anything because he did not handle the

finances, and at another point, that he does have some documents regarding some

of the meetings [presumably those relating to Teyf’s criminal activities in Russia].

Indeed, by the time of the indictments and seizures in this case, the witness had

turned over documents supportive of his allegations, and even recordings he had of

Teyf asking a person in Russia be made “sick” to get him out of the way, and of a

conversation the witness had with another person at Teyf’s direction, in connection

with bribe money paid the person on behalf of Teyf. Additionally, but for having

seen monies transferred to Cyprus, the witness actually does not provide

information about “money laundering” in contradiction of this statement to the
                                         7
     Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 7 of 10
CHS.    Rather, the witness provided information about bribery and kickbacks, and

as noted, provided documents to the government that pertain to this conduct,

consistent with his assertion to the CHS that he had some.

       As noted by the Court in its original denial of the motion to suppress,

significant other evidence supports probable cause in this instance: “Defendant

received tens of millions of dollars in cash from international wires, with no

legitimate explanation to account for these wires. CS-1 provided testimony that

indicates the amount of money received from the transfers was consistent with the

amount provided to others involved in the scheme. Finally, the source of the funds,

the way they arrived in the United States, and the unusually frequent transfers of

money between accounts once the money arrived in the United States, are indicative

of money laundering. The government demonstrate[d] probable cause that the

assets seized are involved in defendant’s money laundering. See Miller, 911 F.3d at

233 n.4; Moore, 27 F.3d at 976–77.” D.E. 344 at 10.

       The Government respectfully contends that defendant’s mistaken claim of

“new” evidence is a second bite at the apple of suppression which continues to fail

to meet the heavy burden applied by the Fourth Circuit. Nonetheless, the defendant

will have ample opportunity to probe the Government’s sources for truthfulness,

bias, and mistake through the cross-examination process.       As opposed to the

question of admission, Defendant’s assertions are more appropriately matters of

weight and credibility of Government witnesses appropriately handled through the

trial process.




                                        8
       Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 8 of 10
                               III. CONCLUSION

      For all the above-stated reasons, the defendant’s renewed motion to suppress

and release properties should be denied without hearing as to all assets.

      Respectfully submitted this 22nd day of January 2020.



                                        ROBERT J. HIGDON, JR.
                                        United States Attorney


                                 By:    /s/ Barbara D. Kocher
                                        JASON M. KELLHOFER
                                        BARBARA D. KOCHER
                                        MATTHEW L. FESAK
                                        Assistant U.S. Attorney
                                        310 New Bern Avenue, Suite 800
                                        Raleigh, NC 27601
                                        Telephone: 919-856-4530
                                        Fax: 919-856-4487
                                        E-mail: jason.kellhofer@usdoj.gov
                                        OH Bar: 0074736
                                        E-mail: barb.kocher@usdoj.gov
                                        NC Bar: 16360
                                        E-mail: matthew.fesak@usdoj.gov
                                        NC Bar: 35276




                                         9
     Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 9 of 10
                            CERTIFICATE OF SERVICE


      This is to certify that I have this 22nd day of January 2020, served a copy

of the foregoing filing upon counsel for the defendant in this action by

electronically filing the foregoing with the Clerk of Court, using the CM/ECF

system that will send notification of such filing to:


F. Hill Allen                               Robert S. Wolf
Tharrington Smith, L.L.P.                   Moses & Singer, L.L.P.
P.O. Box 1151                               405 Lexington Ave. 12th Floor
Raleigh, NC 27602                           New York., NY 10174-1299




                                    By: /s/ Barbara D. Kocher
                                        BARBARA D. KOCHER
                                        Assistant U.S. Attorney
                                        310 New Bern Avenue, Suite 800
                                        Raleigh, NC 27601
                                        Telephone: 919-856-4530
                                        Fax: 919-856-4487
                                        E-mail: barb.kocher@usdoj.gov
                                        NC Bar: 16360




                                         10
    Case 5:18-cr-00452-FL Document 403 Filed 01/22/20 Page 10 of 10
